El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El demandante, arrendatario de nn local destinado a fines comerciales, subarrendó al demandado sobre una base de mes *795a mes xma parte de dicho local. En la porción subarrendá-dale el demandado explota una joyería. En marzo de 1946 el demandante instituyó pleito de desahucio ante la corte municipal' solicitando el lanzamiento del demandado. Des-pués de haber éste radicado su contestación, el 2 de abril de 1946 las partes estipularon que se dictara sentencia a favor del demandante; que el demandado tendría un término de cinco meses contado a partir del 1ro. de abril de 1946 para desalojar el local; que seguiría pagando la misma cantidad que antes pagaba, y que si dejaba- de pagarla durante dichos cinco meses, entonces se -ordenaría inmediatamente al marshal que lo desahuciara; y cpie las partes “renuncian expre-samente el derecho de apelación y cualquier otro contra la sentencia...”. De conformidad con los términos de la es-tipulación la corte municipal dictó sentencia el 2 de abril de 1946.
El 9 de agosto de 1946 el demandado radicó • en la córte municipal una' moción solicitando la suspensión de los pro-cedimientos en vista de la sección 12 de la Ley núm. 464, Leyes de Puerto Rico, 1946 ((1) pág. 1327). La corte, municipal declaró sin lugar la moció¡n por el fundamento de que el demandado venía obligado por la estipulación. En un recurso de certiorari, la corte de distrito' dejó sin efecto la resolución de la corte municipal. El demandante ha apelado de esta resolución de la corte de distrito.
.E1 apelante alega en primer lugar'que la Ley núm. 464 quedó totalmente suspendida por la Ley Federal de Ex-tensión de Control de Precios de 1946. No hay base para tal contención. El control Federal de -alquileres desde 1942 se ha limitado a viviendas. Por tanto, nuestra resolución en el caso de Latoni v. Corte, 67 D.P.R. 140, no es de apli-cación al presente, en que se trata de un local comercial.
Tampoco' tiene méritos el segundo error del apelante. Arguye que la Ley núm. 464 no ordena la suspensión de los procedimientos de un arrendatario contra su subarrendata-rio. Pero la sección 22 define el término propietario como *796incluyendo al subarrendador, y el término inquilino como in-cluyendo al subarrendatario.
En el tercer error el demandante impugna la Ley núm. 464 como inconstitucional al ser aplicada a este caso, por los fundamentos (1) que anula una sentencia dándole efecto retroactivo a la Ley núm. 464 y (2) que menoscaba la obligación de los contratos.
Enfionf.T-fl.TnoH la contestación a estos argumentos en el caso de Fleming v. Rhodes, 331 U.S. 100, 91 L.ed. 998. Toda vez que la Ley de Emergencia sobre Control de Precios de 1942, según enmendada, no estuvo en vigor entre julio 1ro. y julio 25 de 1946, algunos propietarios obtuvieron sentencias esta-tales para desahuciar inquilinos durante este corto período, sin los certificados exigidos por los reglamentos Federales. Sin embargo, antes de' que algunos de estos inquilinos fue-ran de hecho lanzados, en 25 de julio de 1946 el Congreso aprobó la Ley de Extensión sobre Control de Precios que disponía en su sección 18 que empezaría a regir desde el 30 de junio de 1946 y que todos los reglamentos expedidos bajo la Ley de Emergencia de Control de Precios de 1942, según enmendada, estarían en vigor en la misma forma como si la Ley de 1946 hubiera sido aprobada el 30 de junio de 1946. Véase Pueblo v. Camacho García et al., ante, pág. 788.
Entonces el Administrador Federal solicitó injunctions ante las cortes de distrito Federales para impedir los lan-zamientos basados en estas sentencias estatales. La dispo-sición de la sección 18 al efecto de que la Ley Federal sería efectiva a partir del 30 de junio de 1946, fué impugnada por los propietarios-demandados en estos casos, por ser in-constitucional de aplicarse la misma a sus sentencias esta-tales (1) porque se ponían estas sentencias estatales retro-activamente bajo la Ley de Extensión y (2) porque los dere-chos adquiridos creados por las sentencias no podían ser-destruidos por legislación posterior.
En el caso de Fleming- la Corte Suprema sostuvo el dere-cho del Administrador a obtener tales injunctions contra *797estos propietarios. La corte respondió a estos dos argumen-tos constitucionales indicando en cnanto al primero que la restricción sobre desahucios era para el futuro, más bien que retroactiva. En cuanto al segundo punto relacionado con los supuestos derechos adquiridos de los propietarios en sus sentencias, la Corte dijo en 91 L.ed. 1002:
“Es inmaterial el hecho de que las sentencias estatales fueron obtenidas antes o después de la fecha en que entró en vigor la Ley de Extensión. El esfuerzo del apelante es impedir futuros procedi-mientos de lanzamiento, después de que los propietarios apelados hayan adquirido, mediante sentencias válidas, lo' que la corte de distrito caracterizó como ‘derechos adquiridos’. La reglamentación Federal de acción- futura basada en derechos adquiridos anterior-mente por la persona reglamentada no está prohibida por la Cons-titución. Toda vez que la Constitución autoriza la legislación pos-teriormente aprobada, el hecho de que sus disposiciones limiten o interfieran con derechos adquiridos anteriormente, no la proscribe. La inmunidad contra reglamentación Federal no se obtiene mediante contratos celebrados en previsión de la misma. Si fuera de otro modo, los poderes supremos del Congreso podrían ser anulados por el ‘ discernimiento prófético. ’ Los derechos adquiridos en las senten-cias no tienen una base diferente. La protección de facilidades de vivienda en las áreas de defensa mediante las leyes de control de precios, pueden llevarse a cabo por el apelante no obstante estas sentencias anteriores. ...”
Lo mismo que la Ley Federal de 1946, la Ley núm. 464 tiene un carácter prospectivo y no retroactivo, y fué correc-tamente aplicada en este caso para prohibir futuras órdenes de lanzamiento, y no a las sentencias ya dictadas. Y, según lo hace constar claramente el caso de Fleming, una senten-cia — ya sea resultado de un pleito o de un “contrato” — no puede operar en el sentido de impedir legislación que regule actuaciones futuras, v.g., lanzamientos que todavía no se han ejecutado.
En su cuarto señalamiento el apelante alega que el demandado está impedido de solicitar la suspensión de los procedimientos por razón de su estipulación allanándose a *798la sentencia y renunciando el derecho de apelación y cual-quier otro que pudiera tener contra la sentencia. Pero, bajo estas circunstancias, una sentencia por estipulación o consen-timiento no es diferente a una dictada después de larga liti-gación. El allanamiento a que se dicte sentencia meramente obvia la necesidad de prueba. Y la parte perdidosa está impedida de negar solamente lo que la sentencia tiene por miras, establecer como los hechos y la ley del caso según existían en dicha fecha. Véanse Myers v. Myers, 100 S.W.2d 693 (Ky., 1936); Keach v. Keach, 290 S.W. 708 (Ky., 1927); Snyder v. Schmoyer, 104 P.2d 612 (Colo., 1940); Smith v. Smith, 173 S.W.2d 813 (Ky., 1943); Sidelinker v. York Shore Water Co., 105 A. 122 (Me., 1918); 3 Freeman on Judgments (5ta. ed.) sec. 1350, págs. 2773-74.
 No nos detenemos a determinar el efecto de la Ley núm. 464 sobre una sentencia.por consentimiento dictada después de entrar en vigor la Ley. Aquí el subarrendatario consintió en que se dictara sentencia en su contra con anterioridad al día en que la Ley núm. 464 entró en vigor para edificios comerciales. Si dicha sentencia hubiese sido el producto de un caso contencioso, a tenor con las expresas disposiciones de la sección 12 suspendiendo todos los procedimientos de desahucio que no se ajustasen a las condiciones y términos de la Ley núm. 464, no podía expedirse una orden posterior de lanzamiento dirigida al márshal de conformidad con dicha sentencia. Esta sentencia por consentimiento no es mejor que la otra. En ambos casos el procedimiento aún no se ha terminado si el lanzamiento no se ha ordenado y efectuado. Véase Kimmelman v. Tenenbaum, 50 N.Y.S.2d 912, 915 (1944).
La sección 12 no destruye o menoscaba ninguna de las. dos clases de sentencias, las que continúan en vigor. Provee en sustancia que no se tomará paso futuro alguno, incluyendo una orden de lanzamiento, en cualquier procedimiento de desahucio, a no ser que la demanda se ajuste o se haga ajus-tar a las condiciones y términos de la Ley núm. 464. Por tanto, la corte municipal estaba obligada bajo la sección-12 *799a suspender los procedimientos, no obstante lá sentencia por consentimiento, cuando el demandado lo solicitó el 9 de agosto de 1946, después de entrar en vigor la Ley núm. 464 y antes de-'que se expidiera y ejecutara una orden de lanzamiento.
El demandante alega como parte de su cuarto seña-lamiento que la Legislatura tuvo por miras que la sección 12 fuera aplicable solamente a casos futuros y no a los pen-dientes. El lenguaje de la sección 12 claramente demuestra que fue la intención que se aplicara a procedimientos pen-dientes.
También sostiene el demandante, todavía como parte del' cuarto señalamiento, que la Legislatura no contempló que la sección 12 se aplicaría a casos en que ya se había dictado sentencia. Pero nada hay en la sección 12 que exima tales casos de sus términos. Su lenguaje es más bien absoluto. Los procedimientos en todos.los casos, no importa en qué estado, serán suspendidos. Font v. Echeandía, 67 D.P.R. 244.
El demandante levanta varias cuestiones en su quinto señalamiento de error. El único punto que creemos necesario examinar aquí es- su argumento de que la sección 12 confirió discreción a las cortes para suspender o negarse a suspender este procedimiento, y que la corte de distrito abusó de su discreción al ordenar la suspensión. Nada encontramos en la sección 12 en apoyo de esta contención. Siempre y cuando que un caso caiga dentro de sus términos, dicha sección exige la suspensión de los procedimientos, y nada deja a la discreción de la corte. Véase Font v. Echeandía, supra.
En su sexto error, el demandante renueva su ataque a la constitucionalidad de la Ley núm. 464 al aplicarse ésta a edificios comerciales. Sus argumentos no son ahora, como en el tercer error, que la Ley es nula al aplicársele a él, debido a su alegado efecto retroactivo y debido también al derecho adquirido que obtuvo en la sentencia.' Aquí impugna la ley en su efecto prospectivo. Es difícil desentrañar los argumentos legales del lenguaje insultante que lanza el de-*800mandado a esta legislación. Pero las contenciones del de-mandante aparentemente son al efecto de que la ley le priva de su propiedad sin el debido procedimiento de ley y que le niega la igual protección de las leyes.
Una considerable porción del alegato del demandante so-bre este punto se emplea en la contención de que la Ley núm. 464 es inconstitucional en tanto en cuanto la sección 12(/) limita el derecho de un propietario a desahuciar a un inqui-lino que no tenga arrendamiento por término lijo de las facilidades de vivienda con el fin' de él ocuparlas o de dejar-las deshabitadas. Cf. Latoni v. Corte, 67 D.P.R. 140, 149, escolio 1. Dicho argumento no es de aplicación a este caso, que envuelve una propiedad comercial.
El demandante también impugna la Ley núm. 464 por inconstitucional porque no provee, según él, que el dueño de un edificio comercial puede recobrar para uso propio la posesión de un inquilino de mes a mes. Tampoco aquí el demandante, quien es un subarrendador, tiene capacidad para levantar esta cuestión contra el demandado, su subarrendatario.
En cuanto al punto de que la Ley núm. 464 priva al demandante de su propiedad sin el debido procedimiento de ley, no se ha citado caso alguno que envuelva un estatuto sobre control de alquileres para edificios comerciales. Sin embargo, no tenemos duda de que la Legislatura puede, bajo condiciones de guerra y postguerra, cuando los precios suben indebidamente y los materiales de construcción escasean, hacer uso del poder de policía para restringir los desahucios tanto de las viviendas como de los edificios comerciales, siempre y cuando que también disponga el pago de cánones razonables y equitativos. Véase Latoni v. Corte, supra, pág. 151-52.
En su “Exposición de Motivos” contenida en la Ley núm. 464 la Legislatura declara que debido a que los edificios que se usan para negocios y propósitos comerciales no están suje-*801tos a las disposiciones sobre inquilinato de la Ley de Emer-gencia para el Control de Precios de 1942 y “a la gran de-manda de edificios para usos comerciales . . . numerosos pro-pietarios fian estado . . . imponiendo a sus arrendatarios contratos . . . irrazonables; han aumentado las rentas hasta sumas que en algunos casos exceden del doscientos (200) por ciento del canon original y están recurriendo a diversas prác-ticas de especulación y de violento desalojo de negocios e in-dustrias de importancia económica para el país. Estas prác-ticas de agiotaje menoscaban la libertad de contratación, imponen costes injustificados a la_industria y al comercio con el consiguiente perjuicio para el público consumidor, destru-yen el crédito (good will) de las empresas, causan daño a la economía de la Isla y afectan al bienestar, la salud y la seguridad del pueblo.”
Está fuera de toda discusión el hecho de que el control de alquileres en un período de emergencia es válido. Bowles v. Willingham, 321 U.S. 503; Fleming v. Rhodes, supra; Miranda v. Corte, 63 D.P.R. 161. T quizá se podría plausi-blemente argumentar que una reglamentación similar de edi-ficios comerciales es necesaria como un incidente al control sobre viviendas, para evitar se conviertan las propiedades de; viviendas en propiedades para usos comerciales. De cual-quier modo, el control de los alquileres de edificios comerciales, bajo las circunstancias prevalecientes en-Puerto Rico-cuando la Ley núm. 464 se aprobó, es un válido ejercicio del poder de policía independientemente del control de alquileres, do viviendas.
Estamos en medio de una emergencia postguerra. Hay escasez de materiales de construcción, existe una gran nece-sidad de edificios comerciales y la inflación amenaza por todas' partes. Estas condiciones justifican que se apruebe legisla-ción para impedir aumentos irrazonables en los cánones de-edificios comerciales e impedir lanzamientos ilimitados de los mismos. En verdad, si tales prácticas inflacionarias perma-*802necieran sin fiscalizar, el público consumidor las sentiría más .agudamente que el cobro de un canon excesivo o el lanza-miento de un individuo particular de una sola vivienda. Esto •es así porque los comerciantes, obligados a pagar cánones ■ opresivos, en seguida les pasarían al público el pago de los mismos.
El demandante ataca fuertemente la sabiduría de la Ley núm. 464. Ésta es una cuestión que atañe a la Legisladura y no a los tribunales. Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434, 448-49.
■ La resolución de la corte de distrito será confirmada.